Citation Nr: 1230196	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  07-10 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as an emotionally unstable personality or nervous breakdown. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that denied reopening the Veteran's claim for service connection for an emotionally unstable personality disorder (also claimed as a nervous breakdown).  The Veteran timely appealed that decision. 

The Board previously noted that the United States Court of Appeals for Veterans Claims (the Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board recharacterized the Veteran's claim for service connection for an emotionally unstable personality disorder or a nervous breakdown more generally to include other psychiatric conditions, as reflected on the cover page.  

The Board initially remanded this case for further evidentiary development in August 2010.  Following completion of the requested development, the Board reopened the Veteran's claim in a September 2011 decision, and then after determining additional development was needed, remanded this matter back to the RO.  

The requested development was completed, and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action.

Additional evidence has been obtained in the electronic record, which includes VA records entered into CAPRI in July 2012.  These records have been reviewed and cited as evidence by the RO in a July 2012 supplemental statement of the case (SSOC).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was diagnosed with emotionally unstable personality disorder during service in September 1970; the examiner in the September 2011 VA examination has diagnosed personality disorder not otherwise specified (NOS), with an opinion that this disorder was not aggravated by any incident of service. 

2.  The Veteran did not have a psychosis that was manifested within a year of his discharge in September 1970. 

3.  The Veteran does not have a current mental disorder that was incurred or aggravated during active military service; his Axis I diagnosis of dysthymic disorder diagnosed by the VA examiner in the September 2011 VA examination has been directly attributed to his personality disorder (NOS). 


CONCLUSION OF LAW

The criteria are not met for service connection for a psychiatric disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide. 38 C.F.R. § 3.159(b). VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006). 

Here, VA sent a pre-rating letter to the Veteran in March 2005 that addressed the notice elements concerning his claim.  This letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  After the RO adjudicated this matter in June 2005, the VA sent additional notice in October 2006, January 2007, and September 2011.  In these notices, VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO readjudicated this matter in a July 2012 supplemental statement of the case.  The Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claim.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision). 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  The Veteran has been afforded a VA examination dated in September 2011 in conjunction with his claim for service connection for a psychiatric disorder.  The examiner reviewed the medical evidence of record, including the Veteran's service treatment records and the findings from the previous VA and private medical reports.  The findings contained in that VA examination report as well as the supplemental VA medical opinion are considered adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The AOJ has complied with the Board's August 2010 and August 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In support of his claim, the Veteran has provided private treatment records, and personal statements.  VA records and Social Security records have also been obtained.  The Board notes that attempts to obtain additional VA records from the Tuscaloosa VA medical center from May 2007 to June 2010 resulted in a formal finding of unavailability in June 2012.  The Veteran has not requested the opportunity to testify at a hearing.  There is no indication of any further available evidence or information that has not already been obtained.  Thus, the record as it stands includes sufficient competent evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under these circumstances, no further action is necessary to assist the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102  and 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159(b) , 20.1102 (2011); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).




II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110 ; 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3 .303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and that he still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997). 

In addition, certain chronic diseases, including psychosis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Congenital or developmental defects, refractive errors of the eye, personality disorders, and mental deficiency, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c); see also, Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (upholding VA's regulation that a congenital disorder is not a disease or injury as contemplated by 38 U.S.C.A. §§ 1110 , 1131).  Service connection may be granted for congenital diseases, as opposed to congenital defects.  See 38 C.F.R. § 3.303(c) ; VAOPGCPREC 67-90, VAOPGCPREC 82-90. 

VA regulations specifically prohibit service connection for congenital defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90. If a defect is subject to superimposed disease or injury, service connection may be warranted for the resultant disability. Id.  

With regard to aggravation claims, it is pointed out that the lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre- existing condition. 38 C.F.R. § 3.306.

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297   (1991). Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538   (1996).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. 38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App.   (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable. Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for a psychiatric disorder, to include a personality disorder described as emotionally unstable personality or alternatively a nervous breakdown.  He asserts that he has current psychiatric issues that were either caused by or otherwise related to service.

Service treatment records show that the Veteran's December 1967 enlistment revealed normal psychiatric findings.  The accompanying report of medical history revealed the Veteran denied frequent trouble sleeping, frequent or terrifying nightmares, depression/excess worry, loss of memory/amnesia, bed wetting, nervous trouble of any sort, drug or narcotic habit or excessive drinking.  A March 1968 examination for conventional submarine training also showed normal psychiatric findings.  In July 1970 he was brought to sick bay following an attempt to cut his throat with an injector type razor.  He was described as definitely hyperventilating, disoriented, questionably hallucinating, and not rational.  He was administered Thorazine and placed in sick bay aboard ship, with an impression of situational reaction, acute.  Further records from sick bay in July 1970 showed that the history preceding this incident included a history obtained by his Chief Petty Officer (CPO) of at least 3 incidents of the Veteran having what may be described as "rebellious paranoia" in the past 10 to 12 months, usually resulting after he became intoxicated.  The incident resulting in the Veteran having been placed in the brig prior to the cutting incident resulting in placement in sick bay occurred while he was intoxicated.  An apparent feeling of being "picked on" and pressure of being in the brig was described.  

The resulting evaluation the same month in a Naval hospital in Naples, Italy described his past medical history as unremarkable except for his having a prolonged history of alcohol intake and one or more bouts of gonorrhea.  He related a preservice history of being raised in a rural environment, with poor performance in schools and only menial jobs.  He was described as coming from an emotionally disrupted family where fighting and drinking were commonplace.  He had frequent episodes of drinking and depression before enlistment.  For several weeks prior to admission he had become more and more depressed with insomnia, early morning awakening, paranoid behavior and combativeness with frequent drinking episodes.  Examination revealed evidence of marked psychomotor retardation with flat affect and speaking in a low, monosyllabic manner.  While in the hospital, his depression lifted somewhat in response to Thorazine.  The ward personnel thought at times he was hallucinating.  He never was suicidal during his hospitalization.  He felt indifferent about the future of his career.  The admitting diagnosis was anxiety reaction, did not exist prior to entry (DNPTE), but the discharge diagnosis was revised to depressive reaction DNPTE, in the line of duty and not due to misconduct.  

He was transferred to the U.S. for further evaluation, with a Medical Board evaluation done in September 1970.  The history of his having been diagnosed with depressive disorder was noted as well as his suicidal gesture, observed symptoms and the instances preceding the episode.  The Veteran described being fed up with the Navy trying to run his life.  He said he had been duped by the recruiter who promised him training in electronics.  For these reasons, he became dissatisfied with the service and could think of no other way to get out.  He was described as a disciplinary problem aboard ship, due to excess alcohol use whenever in port.  The CPO's description of his disciplinary issues were recited.  

Mental status showed him to be sullen, immature and sad appearing.  He had no evidence of a thought disorder or affective disorder.  He was oriented in all spheres and his intellect seemed normal.  His interpretation of proverbs was concrete, judgment was quite immature and insight was poor.  He was neither psychotic nor neurotic.  He stated that he hated the Navy and would do anything to get out.  His pre-history background was the same as obtained in the earlier records.  He described a lifelong history of difficulty with interpersonal relationships.  He also complained of various neuropathic traits such as cold feet and hands, loneliness and excess drinking.  A history of 2 arrests for reckless driving and speeding was noted prior to service.  His history of feeling misled by the recruiter and disciplinary issues in the service was again reported.  While in the hospital, his mild depressive symptoms and emotional tensions rapidly disappeared.  However he remained completely unmotivated for further service.  He showed a tendency for emotional outbursts and superficiality in relationships with other patients.  His eating and sleeping habits were normal and he required no medication.  He participated in various therapies passively with fair attention.  At no time was there any evidence of psychosis or neurosis.  

After an adequate period of observation and treatment a conference of staff psychiatrists for the Medical Board reviewed the available records of current findings.  The diagnosis established was emotionally unstable personality, severe, manifested by excitability and poor judgment when confronted with minor stressors.  Other manifestations included fluctuating emotions, attitudes and poorly controlled hostility, guilt and anxiety.  Precipitating stressors were minimal, such as routine Naval service, his predisposition was severe, with neuropathic traits and antisocial behaviors.  His impairment was severe, and he was deemed unsuitable for further Naval service.  The opinion of the Medical Board was that the Veteran suffers from an inherent pre existing personality disorder which renders him unsuitable for any further service.  Further treatment was not indicated, and he was considered fully competent to be discharged.  It was further the opinion that the Veteran failed to fulfill the minimum requirements for enlistment or retention.  He was discharged in September 1970 in accordance with the Medical Board findings for reasons of unsuitability.  

Thereafter there is no evidence of any possible psychiatric issues for 9 years, until 1979.  In October 1979, he was treated at the VA with a diagnosis of severe depression.  A history of his recently being left by his ex-wife who had still lived with him was given and he attempted to kill himself by cutting his wrist and turning on the gas in his house a few days before admission.  Mental status examination was essentially unremarkable as he was oriented in all spheres, his memory was intact, there was no evidence of psychotic thoughts and his judgment and insight were fair.  However his mood and affect were quite depressed and he was felt to have a high suicide potential.  Psychiatric evaluation revealed what was described as a florid schizophrenia with thought disorder, however he did not appear psychotic from a clinical view.  After admission, he was started on medications and psychotherapy and made gradual progress.  His symptoms were believed to be helped by medications, and he was prescribed Mellaril and Cogentin.  He was diagnosed with schizophrenia.  In November 1979, he showed some improvement but was still despondent.  Prior to discharge he was deemed to no longer be a threat to himself or others and showed no evidence of depression, but continued to present a passive dependent interpersonal style.  He was released for outpatient treatment.  

VA treatment records from 1981 show that he was treated in October 1981 for alcohol detoxification, with a diagnosis of mixed substance abuse disorder, mixed personality disorder and alcohol dependency given.  The records from this month indicated that he had shown some suicidal ideations on admission, but appeared to be manipulative in order to avoid possible jail time.  He had a long substance abuse history, and a legal history that included arrests for marijuana possession and current warrants for child support and driving while intoxicated.  He also had a past history of 3 suicidal gestures and recent fights.  However mental status evaluation revealed no significant findings, as he was fully oriented, with memory intact, no paranoid delusions.  He appeared mentally competent with normal intellect.  There was no evidence of psychosis, organic brain syndrome or disabling neurosis.  The clinical picture was of a chronic polydrug and alcohol abuse, with dependency and underlying characterlogical disorder.  He was given an irregular discharge for leaving without permission.  

He was hospitalized again from October 1984 to February 1985 for symptoms including anxiety and dysphoria believed initially to be due to alcohol abuse.  A November 1985 social assessment noted his prior history from October 1981, and indicated that his present admission followed suicide threats, and a veiled threat of murder-suicide.  The Veteran and his mother were interviewed.  His mother confirmed that he had a past history that included a pattern of only working jobs for a few months before quitting them due to what she called "spells."  He also was noted to have a history of issues with DUI's and talking about suicide.  She was not aware of the extent of his alcohol or drug problems.  The Veteran confirmed having a history that included being on probation for his marijuana possession and was behind in child support payments, along with a history of DUI's and theft.  He also confirmed multiple suicide attempts in the past, and a history of quitting jobs when feeling like he's not getting anywhere.  He complained of feeling useless and only slept 3-4 hours a night.  He related a history of childhood traumas including his father's death and several surgeries.  He had a history of recurrent depression and speculated that his heavy drinking may cause this and verbalized that he desired to commit suicide.  The impression was that he was experiencing depression but the cause was not known.  There was evidence of sociopathy, but according to the record and data found, the doctor could not call the Veteran as having a personality disorder, based on his childhood and adolescence.  The doctor felt that the mixed substance abuse disorder was a realistic diagnosis and he also experienced alcohol dependence.  Outpatient follow-up notes from February 1985 to April 1985 showed the Veteran to complain of being depressed, and he cited problems with unemployment along with family issues in February 1985.  Another February 1985 note indicated that he was not feeling the effects of medication, with the 300 milligrams of Topramil per day noted to be more than what is given to profoundly depressed patients.  

VA records from 2005 to 2007 primarily address other medical problems, including cancer treatment, but do include some psychiatric findings.  A May 2005 active problem list included depression.  A September 2005 record noted the Veteran to be upset and depressed after being turned down for VA benefits.  He wanted to see psychiatry.  He had no acute complaints of harmful ideation or intent.  The same complaints and findings were reported in November 2005.  In March 2006 he was prescribed Celexa and referred to mental health for an assessed anxiety and depression.  In August 2006 a PTSD screen was positive, but no mention of precipitating stressors was made, and no active PTSD symptoms were shown.  Further consult was not required as he was already enrolled in mental health for what was said to be PTSD for the past 12 months.  

He was shown to be taking psychiatric medications of trazadone and Citalopram in September 2006.  In November 2006 he was seen in mental health for reported symptoms of dysthymia, depressed mood and feelings of hopelessness and anhedonia.  He reported these symptoms existed for many years.  The doctor opined that the Veteran warrants a diagnosis of personality disorder not otherwise specified (NOS) and consistently displays passive aggressive behavioral tendencies.  Mental status examination revealed his mood was dsyphoric, with appropriate affect and thought processes were normal.  The diagnoses included depressive disorder NOS and personality disorder NOS.  A February 2007 depression screen was positive.  

A December 2006 lay statement described his having to serve on a starboard bridge which was close to several large guns and missile launchers that were fired while he was on duty, but he did not cite any injuries or psychiatric problems attributable to this.  

VA records from August 2007 revealed that the Veteran wanted service connection for post traumatic stress disorder (PTSD), although no actual stressors were reported and he denied actual combat.  He persisted with complaints of being depressed a lot and was anxious about his health and finances.  The history of his having been psychiatrically hospitalized in service was related.  He was noted to not have been in combat and no actual PTSD stressors were identified.  His mental status examination was indicative of significant psychiatric distress, with a dysphoric and flat mood, but otherwise there was no indication of any mental content symptoms or gross cognitive symptoms.  He did report a past history of having auditory hallucinations, but none at present.  He was diagnosed with an Axis I diagnosis of depression and Axis II diagnosis of unspecified personality disorder.  These two diagnoses were added to the active problem list also in August 2007, and continued to be included in active problem lists in VA records up through 2012.  

Another August 2007 mental health evaluation indicated that he was referred for depression and schizoid traits.  Again he expressed his belief that he had PTSD, but no trauma to support such a diagnosis was reported.  He discussed his mental health treatment in service following the gesture of trying to cut his throat, but he did not recall this incident.  His history included alcohol and chemical dependency, but he currently used none.  Mental status revealed essentially unremarkable findings with the Veteran noted to be neatly dressed, with fluent and spontaneous speech, euthymic mood and full range of affect.  His thought content was negative for suicidal or homicidal ideations or hallucinations and his thought processes were organized.  He was assessed with an Axis I diagnosis of dysthymic disorder, with Axis II diagnosis deferred.  

VA records from September 2007 through December 2007 continued to show treatment for continued problems with depression or dysthymia, with some sleep problems noted, but generally he denied any psychotic symptoms or other symptoms of a thought disorder.  Mental status evaluations continued to be unremarkable, although his mood was noted to range from euthymic to dysthymic.  He was assessed with an Axis I dysthymia in October 2007, was assessed with depression in November 2007 and was assessed with Axis I dysthymia/depression in December 2007.  

VA records from 2008 to 2009 continued to show follow-up treatment for dysthymia/depression NOS in February 2008 and April 2008.  A June 2008 record gave an Axis I diagnosis of dythymia, with no Axis II diagnosis given.  The complaints and unremarkable mental status findings in these records, as well as in a September 2008 record were essentially the same as those shown in 2007.  

In a January 2009 progress note, he was seen by a new mental health provider for a first psychotherapy session.  He presented with chronic depression, with a history of recently being back on medications after running out of them for 3 weeks.  He made a statement about having figured out that in the Navy, one was not going to get ahead if there was someone against him.  He complained of chronic sense of useless, apathy, amotivation and anhedonia.  It was noted that a contributing factor to such feelings was his continued unemployment of 3 years duration, and a very limited income.  He had anxiety and worry related to his financial situation.  He again indicated having no recollection of the event resulting in his psychiatric hospitalization in the service.  His mental status examination was again unremarkable, except that he was noted to have a dysthymic mood and incongruent affect of smiling while at the same time declaring that he felt hopeless.  He was assessed with chronic low grade depression and anxiety that was contributed to by unemployment for 3 years with limited disability income.  His Axis I diagnosis was depression with no Axis II diagnosis given.  

A February 2009 mental health progress note related the Veteran's complaints of his depression being unchanged, and complaints of no favorable changes due to his financial situation.  Mental status examination was the same as those shown in the previous month.  The medical provider did give an opinion that the Veteran's insomnia was unrelated to depression or any other mental disorder.  Money problems continued to be his main stressor.  The diagnosis given in February 2009 was depression and unspecified personality disorder.  A May 2009 progress note continued to reflect complaints of lack of enjoyment in doing most things, and he claimed that he lost all ambition after the military.  A cognitive schema of the Veteran having developed such apathy and lack of motivation/ambition as a result of multiple disappointments in service was examined, although no direct link was actually given.  Mental status examination and diagnosis were unchanged from that given in the January 2009 progress note.  In August 2009 he was seen in psychotherapy, with complaints that people told him he was crazy, and he was trying to convince the Navy that this was their fault.  The rest of the symptoms and findings in the August 2009 records were similar to those shown in earlier mental health notes in 2009.    

In February 2010, the Veteran reported to a psychotherapy session, with ongoing complaints of middle insomnia, and expressing dismay about his ongoing claim.  He reported vague recollections of time spent in the brig, and being shouted at by Marines, but could not recall holding a razor to his throat.  He continued with complaints of apathetic mood, low energy, and anxiety related to his financial situation.  Mental status examination continued to be generally unremarkable and the assessment continued to be chronic low grade depression and anxiety that is contributed to by stressor.  His Axis I diagnosis continued to be depression with no Axis II diagnosis given.  A March 2010 routine medication continued to show similar complaints and mental status examination as earlier. 

VA treatment records from August 2010 to April 2011 revealed ongoing treatment for depression, with mental status examination generally shown to be unremarkable, without evidence of thought disturbance or psychosis, but with dysthymic mood generally shown in records from August 2010, September 2010, December 2010 and January 2011, and a euthymic mood shown in October 2010 and in a different January 2011 record.  The records also generally related complaints of anxiety and worry related to financial problems and stress over his VA appeal.  The January 2011 records also noted some complaints of insomnia, with one of the records revealing the Veteran complained of waking up sweating and thinking he had nightmares about Vietnam (the Board notes that there is no evidence of Vietnam service in his records).  An April 2011 record showed complaints and findings as the earlier records from 2010.  The records from September 2010 through April 2011 repeatedly provided assessments of chronic low grade depression and anxiety contributed to by stressors, with formal diagnoses of depression repeatedly made.  No other disorder is diagnosed in these records.  

The report of a September 2011 VA examination revealed that an Axis II diagnosis of personality disorder NOS was diagnosed, with dependent, passive-aggressive and borderline traits.  Also diagnosed was an Axis I dysthymic disorder, with the remarks stating that the dysthymic disorder was likely secondary to the Axis II disorder and due to the impact of the personality disorder on the Veteran's lift in relationships and work.  A third diagnosis was an Axis I alcohol and drug abuse in full sustained remission.  A GAF of 61 was given.  The examiner listed traits attributable to the Axis II personality disorder as including lifelong difficulty in establishing and maintaining interpersonal relationships, longstanding view of himself as unappreciated and badly treated, intolerance for difficult situations and tendency to simply quit, suicide threats and gestures in attempts to avoid or change circumstances, failure to establish mature functioning and preference for relying on others; failure to learn from and incorporate new experiences, substance abuse, tendency to externalize blame rather than taking responsibility for their part in their difficulties.  The examiner commented that individuals with personality disorders are often depressed because of the impact of the personality disorder in their lives.  The traits of the Axis I dysthymic disorder (which was attributed to the personality disorder) included longstanding depressive symptoms, mildly dysphoric mood, sleep disturbance and mild memory impairment.   

The examiner's opinion was given following extensive review of the claims file and mental status examination.  The examiner discussed inconsistencies in the Veteran's report of history for this exam as compared to the history reported elsewhere in the record.  This was noted in his pre military history which he now reported a close relationship with his father and stepfather and his denial of any violence in the home.  He also indicated that he worked after school in high school and participated in Little League.  This differed greatly from the history elsewhere-particularly the history of a dysfunctional family where fighting and drinking were commonplace as reported in August 1970.  The examiner noted the history that included his multiple suicide attempts, fighting in bars, substance abuse and his history reported in service, which included multiple disciplinary actions due to alcohol abuse and rebelliousness, and the findings of the Medical Board that summarized his Naval Career and found him unsuitable for retention.  The Veteran now reported that he had planned a 20 year career in the Navy and that his plans were ruined when he was discharged.  The examiner compared this to the reports from his August 1970 hospitalization where he was noted to have felt indifferent about the future of his Naval career.  The examiner also noted the Veteran's post service history of quitting jobs multiple times and his appearing puzzled and unable to relate this pattern of quitting when he felt like it to his lack of occupational success.  The Veteran's post history treatment for treatment in the 1980's for alcohol/substance abuse and mixed personality disorder and his treatment since 2005 for depressive disorder and personality disorder NOS was also reviewed.  

For VA purposes, the Veteran's symptoms reported in the September 2011 VA examination included chronic sleep impairment, mild memory loss, impaired judgment, inability to establish or maintain effective relationships, and suicidal ideations.  He also had a dysthymic mood, with mildly dysphoric affect, but varied with frequent smiling.  His cognition was pessimistic with expressions of helplessness.  He reported episodes of intense anxiety that usually last a half day.  He reported suicidal ideations without plan or intent since he stopped drinking.  The examiner again pointed to inconsistencies shown in the Veteran's report of history for this examination and elsewhere in the record.  

The examiner provided the following medical opinion that the claimed condition (personality disorder) was less likely than not caused by a claimed inservice injury, event or illness.  The rationale was that personality disorders are not caused by service, but are rooted in childhood and adolescent social and interpersonal environment.  His military medical records supported the existence of problems prior to service, indicating that personality factors predated service.  This opinion was based on a knowledge of the literature relating to Axis II diagnoses and the examiner's 28 years of clinical experience.  In response to whether the diagnosis of emotionally unstable personality disorder was an accurate diagnosis, the review of the service treatment records and his social and occupational function since discharge plus the medical evidence, it was most likely that a personality disorder was appropriate at that time.  The examiner again stated that the personality disorder is not caused by service and more likely than not predated service.  Personality disorders are considered etiologically based in childhood and adolescent environment and are persistent patterns that do not change over time or with new experiences, including service.  Finally the examiner opined that the claimed condition (personality disorder) which clearly and unmistakably predated service was clearly and unmistakably not aggravated by service beyond its natural progression, by inservice injury, event or illness.  The rationale again was that personality disorders are persistent patterns of behavior of relating to others and the environment that do not change with experiences including service.  It was unlikely that service had any impact on the Veteran's personality disorder.  This opinion was based on personality disorder literature and clinical experience. 

VA records from October 2011 in the electronic folder show ongoing treatment for what was diagnosed as depression or as depressive disorder, not otherwise specified.  Axis II diagnoses were deferred.  The records revealed persistent complaints regarding the continued denial of his claim and the ongoing claims process, as well as complaints regarding his limited income and financial circumstances.  He also had issues with sleep as reported in October 2011, but also had a sleep apnea that required use of a CPAP machine.  Mental status examinations continued to be unremarkable with no evidence of disorganized thought content, and negative findings for suicidal or homicidal ideations or hallucinations.  He did have evidence of dysthymic mood shown in the records from October 2011 and was noted to have a chronic low grade dysphoria.  

Records from January 2012 showed continued frustration with the appeals process, and he described his lengthy attempt to have the VA recognize his psychiatric condition as a service connected disability.  He expressed his feeling that the Navy was the cause of his illness and felt that something must have happened but he could not recall what happened.  He described himself as normal upon entering the service, but not when he came out.  He continued to complain about financial problems, and was also noted to have some issues with the upcoming holidays due to his finances.  He continued to be diagnosed either with depression or as depressive disorder, with Axis II diagnosis continuing to be deferred.  In April 2012 he complained of poor sleep but was noted to have compliance issues with using the CPAP.  Worry also contributed to his sleep problems.  His mental status examinations continued to be unremarkable for any evidence of a major thought disorder or other significant psychiatric symptoms, and his diagnoses continued to be depression and depressive disorder NOS.  No Axis II disorder is given in these records, although the VA problem list in these records continued to include depression and unspecified personality disorder.   

Based on the foregoing, it is the Board's conclusion that service connection for a psychiatric disorder is not warranted.  The essential element of the claim has not been proven; a current diagnosed psychiatric disease related to service.  

Initially, the Board observes that the July 1970 service sick bay report shows a diagnosis of acute situational reaction, and the hospital report from the same month diagnosed anxiety reaction on admission, revising it to depressive disorder, with both diagnoses said to not have existed prior to entry.  Following an extensive Medical Board evaluation in September 1970 by a conference of staff psychiatrists, the diagnosis was changed to that of emotionally unstable personality.  

This diagnosis was based in part on evaluation of the Veteran where he was noted have a generally unremarkable mental status evaluation from a psychiatric viewpoint, but he also was noted to express his dissatisfaction with the Navy and his willingness to do whatever it took to get out.  This was also based on a review of his disciplinary history and hospital records while in service.  This is not a diagnosis of a psychiatric disease, but rather a personality disorder.  As noted above, personality disorders are not diseases within the meaning of legislation providing service connection, unless aggravated due to superimposed injury or disease during service.  See 38 C.F.R. § 3.303(c).  VA regulations specifically prohibit service connection for congenital or developmental defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability. See VAOPGCPREC 82-90.  Here, the Board finds no evidence of an increase in severity of the personality disorder during service, nor is there evidence of additional disability due to a superimposed disease or injury during service.

A review of the record does not show that the personality disorder increased in severity during his service.  No psychiatric issues of any sort were shown to have been treated or reported for 9 years after service, and while his history of his psychiatric hospitalization in service after the apparent suicidal gesture was repeatedly noted in psychiatric records and progress reports, none of the medical providers gave any opinion as to whether there was aggravation of a personality disorder in service.  Most importantly, the September 2011 VA examiner specifically diagnosed a personality disorder NOS and concluded that this disorder preexisted service, was rooted in childhood, and does not tend to change over time or with new experiences.  

The examiner stated that this preexisting personality disorder clearly and unmistakably was not aggravated by service.  Again this opinion was based on comprehensive review of the Veteran's claims file and mental status examination, as well as the examiner's own medical expertise and knowledge about personality disorders.  The Board notes that while the examiner did not have the opportunity to review some of the more recent records in the electronic folder from 2011 and 2012, such records are basically duplicative of the earlier records in the claims file which the examiner did review.  The Board further notes that none of the medical evidence currently in the record is shown to directly contradict the findings and conclusions of the VA examiner that there was no aggravation of the personality disorder by the Veteran's service.  There is also no other competent evidence of record that suggests that there was a superimposed disease or injury during the Veteran's period of service which resulted in additional disability. 

To the extent that the Veteran's lay statements can be interpreted as evidence that there was an increase in severity in the personality disorder resulting from a superimposed disease or injury in service, the Board finds he is not competent to diagnose a psychiatric disorder or to assess that he incurred an additional disability as the result of his service.  In this regard, the Board observes that laypersons are competent to report what comes through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994). However, he is not competent to diagnose a psychiatric disorder, to include aggravation of a personality disorder.  There is no indication that the Veteran, as a layperson, has the requisite knowledge to diagnose a psychiatric disorder, to include aggravation of a personality disorder.  Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, he is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As diagnosing a psychiatric disorder is complex in nature, the Board finds that the Veteran is not competent to diagnose any acquired psychiatric disorder, to include aggravation of a personality disorder.  

While the Veteran is not competent to make a diagnosis or to provide a medical etiology opinion for symptoms, he is certainly competent to discuss his symptoms.  Moreover, his competent reports of his symptoms may be later used by a medical professional to support a diagnosis.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  That being said, the Board must determine that the Veteran's reports are credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board notes that it must consider both the competency and the credibility of the Veteran's reported medical history, especially given that the treating VA medical providers relied on that history provided by the Veteran in treating and diagnosing the Veteran.  

Here, the Board finds that the Veteran has credibility issues.  This was pointed out by the September 2011 VA examiner, who described the Veteran as providing very inconsistent histories, particularly as it related to his pre-service history of his family relationship, which was described as dysfunctional in the service treatment records, but as normal and loving in his current history provided for this examination.  Other inconsistencies were also noted to include about his now claiming he had planned a 20 year career in the Navy, as compared to the indifference to his career reported in the August 1970 hospital record.  

In short, the personality disorder, diagnosed in service, cannot be service connected unless it was subjected to a superimposed disease or injury during service which created additional disability.  There is, however, no evidence showing that the personality disorder increased in severity from his experiences during his military service.  See VAOPGCPREC 82-90; Terry, 340 F.3d at 1384  . 

The Board has also considered whether service connection for a psychiatric disorder other than a personality disorder, is warranted.  As noted earlier, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons supra.  Here, based on a review of the evidence, the Board finds that service connection is not in order.  As discussed above, the Veteran was initially diagnosed in service with anxiety reaction, later revised to depressive reaction, which finally was revised and determined to be a pre existing personality disorder by the Medical Board.  Post service, he was briefly diagnosed with schizophrenia in October and November 1979, but no competent evidence linked this diagnosis to active service.  More recently, he has been consistently diagnosed with depressive disorder, depression or dysthymia.  

The VA examiner from the September 2011 VA examination also diagnosed an Axis I diagnosis of dysthymia, but determined that this particular diagnosis is solely secondary to the non-service connected personality disorder.  No other medical opinion had been provided to contradict the examiner's opinion that this dysthymia is caused by his personality disorder, and the complications in life that result from such disorder.  The Board notes that the Veteran also expressed a belief that he had PTSD in August 2007, and that a PTSD screen was also positive in August 2006.  However no stressors were ever provided to support a diagnosis of PTSD, and a mental health evaluation conducted in August 2007 yielded no diagnosis of PTSD, but instead diagnosed dysthymic disorder.  No subsequent records or examinations have indicated that the Veteran suffers from PTSD.  Thus the evidence provides no basis for granting service connection for PTSD.  
 
The record also does not show a continuity of symptomatology (or treatment) for any other psychiatric disorder, following separation from the Veteran's service in 1970.  The medical evidence showing his first post service treatment for a psychiatric disorder comes well beyond the first year after the Veteran's discharge from his period of service.  See 38 C.F.R. §§ 3.307 , 3.309.  This lengthy period without treatment for related conditions is evidence against a finding of continuity of psychiatric problems since service, and it weighs heavily against a claim for service connection on a direct basis.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service). 

In regards to the other Axis I alcohol and drug abuse also diagnosed by the examiner in the September 2011 VA examination, this was described as being in full sustained remission.  Other VA and private treatment records show a history of treatment for alcohol and substance abuse back in the 1980's, but more recently, he is shown to have no current issues with alcohol or illicit drugs.  In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Thus there is no basis for awarding service connection for alcohol or drug abuse, as he does not have a current disability from this.  

For these reasons, the Board is denying the claim for service connection for a psychiatric disorder.  The preponderance of the evidence is against this claim, and under these circumstances, the benefit-of-the-doubt doctrine does not apply. See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).









	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a psychiatric disorder, to include a personality disorder, is denied. 




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


